DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,644,809 B1 Vernik et al. (herein “Vernik”).
Regarding claim 1, Vernik discloses, a system comprising: a quantum information system configured to provide a signal corresponding to at least one qubit (see Fig. 4, wherein an optical signal is output from a superconducting circuit); a magneto-optical driver configured to receive the signal corresponding to the at least one qubit and process the signal to generate a current based on the signal corresponding to the at least one qubit (SQUID, col. 5, lines 33-52); and a magneto-optical modulator configured to receive the current from the magneto-optical driver and provide a modulated light output by modulating a received light input based on the current (MRR, col. 10, lines 46-58).
Regarding claim 4, Vernik discloses the magneto-optical driver comprises a direct current (DC)-powered magneto-optical driver having a superconducting quantum interference device (SQUID) implemented using damped Josephson junctions (col. 5, lines 33-52).

Regarding claim 15, Vernik discloses a system comprising: a magneto-optical driver configured to receive the signal corresponding to the at least one qubit and process the signal to generate a current based on the signal corresponding to the at least one qubit (SQUID, col. 5, lines 33-52); and a magneto-optical modulator configured to receive the current from the magneto-optical driver and provide a modulated light output by modulating a received light input based on the current (MRR, col. 10, lines 46-58); and a light detector coupled to receive the modulated light output (receiver in Fig. 4).
Regarding claim 18, Vernik discloses the magneto-optical modulator comprises a modulator structure having a conductor for carrying the current, wherein the conductor comprises a magnetic core configured to enhance a magnetic field generated by the current (col. 5, lines 33-62).
Regarding claim 19, Vernik discloses the modulator structure further comprises an optical waveguide, and wherein the modulator structure further comprises at least one magnetic structure, arranged next to the optical waveguide, configured to further enhance the magnetic field generated by the current (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”) in view of “Coherent conversion between microwave and optical photons – an overview of physical implementations” by Nicholas J. Lambert at al. (herein “Lambert”).
Regarding claims 2 and 16, Vernik is silent as to, but Lambert discloses the magneto-optical modulator comprises a modulator structure having a magneto-optical material with an optical property changeable based on a magnetic field generated by the current (page 8, col. 1, lines 10-12, wherein ferrimagnetic insulator YIG meets the claims limitation). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include YIG as taught by Lambert so as to effectively insulate the modulator.
Regarding claims 3 and 17, Vernik discloses the modulator structure is implemented as one of a Mach-Zehnder Interferometer (MZI) or a Micro-Ring Resonator (MRR) (col. 10, lines 46-53).

Claim(s) 5 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”).
Regarding claims 5 and 20, Vernik discloses the magneto-optical driver comprises an alternating or direct current (AC/DC)-powered magneto-optical driver having a 1MS-Docket No.: 409318-US-NP superconducting quantum interference device (SQUID) implemented using Josephson junctions, a half-bridge driver, or a full-bridge driver (col. 5, lines 33-39, wherein although a DC current is discussed, it would have been obvious to one of ordinary skill to use an AC current as needed and as is well known in the art).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”) in view of “Implementing of a precision fast thermoelectric cooler controller using a personal computer parallal port connection and ADN8830 controller” Eli Flaxer (herein “Flaxer”).
Regarding claim 6 Vernik is silent as to, but Flaxer teaches the magneto-optical driver comprises a half-bridge driver or a full-bridge driver (see Fig. 3, showing a full-bridge driver). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the full-bridge driver taught by Flaxer in the system of Vernik so that the magneto-optical driver of Vernik could function as intended.

Claim(s) 7-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”) in view of US 2018/0330266 A1 Simmons et al. (herein “Simmons”).
Regarding claims 7 and 9, Vernik discloses, a system comprising: a quantum information system configured to provide a signal corresponding to at least one qubit (see Fig. 4, wherein an optical signal is output from a superconducting circuit); a magneto-optical driver configured to receive the signal corresponding to the at least one qubit and process the signal to generate a current based on the signal corresponding to the at least one qubit (SQUID, col. 5, lines 33-52); and a magneto-optical modulator configured to receive the current from the magneto-optical driver and provide a modulated light output by modulating a received light input based on the current (MRR, col. 10, lines 54-58); and a light detector coupled to receive the modulated light output (receiver in Fig. 4).
Vernik is silent as to, but Simmons discloses the quantum information system is configured to operate at a temperature below 6 Kelvin and in an environment having a low pressure in a range between 10-3 Torr to 10-10 Torr (para [0045]). Simmons teaches that this allows for providing a stable environment for the quantum information processor. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain the system of Vernik according to the parameters taught by Simmons so as to provide a stable environment for the system.
Regarding claim 8, Vernik discloses (1) the quantum information system is configured to operate at a temperature below 6 Kelvin, and (2) the light detector is configured to operate at a temperature above 77 Kelvin (col. 7, lines 14-20).
Regarding claims 12 and 13, Vernik discloses the magneto-optical driver comprises an alternating or direct current (AC/DC)-powered magneto-optical driver having a 1MS-Docket No.: 409318-US-NP superconducting quantum interference device (SQUID) implemented using Josephson junctions (col. 5, lines 33-39, wherein although a DC current is discussed, it would have been obvious to one of ordinary skill to use an AC current as needed and as is well known in the art).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”) in view of US 2018/0330266 A1 Simmons et al. (herein “Simmons”) in further view of “Coherent conversion between microwave and optical photons – an overview of physical implementations” by Nicholas J. Lambert at al. (herein “Lambert”).
Regarding claim 10, Vernik is silent as to, but Lambert discloses the magneto-optical modulator comprises a modulator structure having a magneto-optical material with an optical property changeable based on a magnetic field generated by the current (page 8, col. 1, lines 10-12, wherein ferrimagnetic insulator YIG meets the claims limitation). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include YIG as taught by Lambert so as to effectively insulate the modulator.
Regarding claim 11, Vernik discloses the modulator structure is implemented as one of a Mach-Zehnder Interferometer (MZI) or a Micro-Ring Resonator (MRR) (col. 10, lines 46-53).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,644,809 B1 Vernik et al. (herein “Vernik”) in view of US 2018/0330266 A1 Simmons et al. (herein “Simmons”) in further view of “Implementing of a precision fast thermoelectric cooler controller using a personal computer parallal port connection and ADN8830 controller” Eli Flaxer (herein “Flaxer”).
Regarding claim 14 Vernik is silent as to, but Flaxer teaches the magneto-optical driver comprises a half-bridge driver or a full-bridge driver (see Fig. 3, showing a full-bridge driver). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the full-bridge driver taught by Flaxer in the system of Vernik so that the magneto-optical driver of Vernik could function as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883